           Case 1:18-vv-01669-UNJ Document 37 Filed 04/29/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1669V
                                         UNPUBLISHED


    MADELEINE NOELLE                                          Chief Special Master Corcoran
    DE MACEDO SOARES,
                                                              Filed: March 27, 2020
                         Petitioner,
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

         On October 29, 2018, Madeleine Noelle De Macedo Soares filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a right
Shoulder Injury Related to Vaccine Administration (SIRVA) after receiving the influenza
(“flu”) vaccination on April 20, 2017. Petition at 1; Stipulation, filed March 27, 2020, at
¶¶ 4. Petitioner further alleges that she suffered her shoulder injury within forty-eight
hours of her flu vaccination; that she had never suffered from any sort of joint problems,
muscle problems, injury, trauma, or pain in her right shoulder or right upper arm; that
she had decreased range of motion, tenderness, and decreased strength in her right
shoulder; and that she experienced the residual effects of this injury for more than six
months. Petition at 1-3, 5; Stipulation at ¶¶ 4. “Respondent denies that petitioner


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01669-UNJ Document 37 Filed 04/29/20 Page 2 of 7



sustained a SIRVA Table injury, and further denies that the flu vaccine caused petitioner
any other injury or her current condition. ” Stipulation at ¶ 6.

       Nevertheless, on March 27, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $35,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
         Case 1:18-vv-01669-UNJ Document 37 Filed 04/29/20 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


                                                         )
MADELEINE NOELLE                                         )
DE MACEDO SOARES,                                        )
                                                         )
                        Petitioner,                      )
                                                         )       No. 18-1669V
V.                                                       )       Chief Special Master Corcoran
                                                         )       ECF
SECRETARY OF HEALTH AND                                  )
HUMAN SERVICES,                                          )
                                                         )
                        Respondent.                      )


                                            STIPULATION

        The parties hereby stipulate to the following matters:

        l. Madeleine de Macedo Soares, petitioner, filed a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oto 34 (the

"Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

        2. Petitioner received her flu vaccine on April 20, 2017.

        3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a shoulder injury related to vaccine administration

("SIRVA") following her flu vaccination, within the time period set forth in the Table. She

further alleges that she experienced the residual effects of her alleged injuries for more than six

months after vaccine administration.
        Case 1:18-vv-01669-UNJ Document 37 Filed 04/29/20 Page 4 of 7




            5. Petitioner represents that there has been no prior award or settlement of a civil action

 for damages on her behalf as a result of her alleged vaccine injury.

            6. Respondent denies that petitioner sustained a SIRVA Table injury, and further denies

 that the flu vaccine caused petitioner any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 ofthis Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary ofHealth and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $35,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-l S(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorney's fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.


                                                    2
        Case 1:18-vv-01669-UNJ Document 37 Filed 04/29/20 Page 5 of 7




§ 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-I0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, her flu vaccination administered on April 20, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about October 29, 2018,

in the United States Court of Federal Claims as petition No. 18-1669V.

        14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.


                                                     3
        Case 1:18-vv-01669-UNJ Document 37 Filed 04/29/20 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury or any other injury or her current condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I

I




                                                 4
         Case 1:18-vv-01669-UNJ Document 37 Filed 04/29/20 Page 7 of 7




Respectfully submitted,

PETITIONER:

NrlbJtr/1(~~
MADELEINE DE MACED00ARES



ATTORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE
P TI I ER:                                     0 THE ATTORNEY GENERAL:
                                               ~2,,<__
       R. OWIE, JR.                                 HARINE E. REEVES
      IE LAW, P.C.                             Deputy Director
4040 North Central Expressway, Suite 850       Torts Branch
Dallas, TX 75204                               Civil Division
Tel: (214) 622-6340                            U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE OF                  ATTORNEY OF RECORD FOR
 THE SECRETARY OF HEALTH AND
 HUMAN SERVICES:                               REez;:fu 6 ~
                                                   O ) ~ LL
TAMARA OVERBY                                  CLAUDIA~GANGI
Acting Director, Division of                   Senior Trial Attorney
Injury Compensation Programs (DICP)            Torts Branch, Civil Division
Healthcare Systems Bureau                      U.S. Department of Justice
U.S. Department of Health                      P.O. Box 146
and Human Services                             Benjamin Franklin Station
5600 Fishers Lane                              Washington, D.C. 20044-0146
Parklawn Building, Stop-08N 146B               Tel: (202) 919-6599
Rockville, MD 20857


Dated:   3/J.-11
          I
                 ,~



                                           5
